          Case 1:16-cv-00520-RA Document 94
                                         93 Filed 07/31/20
                                                  07/24/20 Page 1 of 2




     B E R NS T EI N LIT O WI T Z BE R GE R & G ROSS MA N N L LP
                                     ATTORNEYS AT LAW
 NEW YORK ● CALIFORNIA ● ILLINOIS ● LOUISIANA ● DELAWARE


JOHN RIZIO-HAMILTON
johnr@blbglaw.com
212-554-1505
                                                     July 24, 2020

VIA ECF

The Honorable Ronnie Abrams, U.S.D.J.
Thurgood Marshall United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

       Re:       In re HeartWare International, Inc Sec. Litig., No. 1:16-cv-00520-RA

Dear Judge Abrams:

       We represent Lead Plaintiff St. Paul Teachers’ Retirement Fund Association in the above-
referenced securities class action. On April 3, 2020, Lead Counsel filed a Distribution Motion to
request Court approval to distribute the Heartware Net Settlement Fund to eligible Claimants
recommended for payment by the Claims Administrator. Our Motion can be located by the
following ECF reference numbers:

             •   Notice of Lead Plaintiff’s Motion for Approval of Distribution Plan (ECF No. 88);

             •   Memorandum of Law in Support of Lead Plaintiff’s Motion for Approval of
                 Distribution Plan (ECF No. 89);

             •   Declaration of Richard Simmons in Support of Lead Plaintiff’s Motion for
                 Approval of Distribution Plan (ECF No. 90) with Exhibits A – F (ECF No. 90-1
                 through 90-6); and

             •   Proposed Order Approving Distribution plan (ECF No. 91)

        This Motion is currently pending before the Court. We are writing to request that the Court
not rule on the Motion at this time because we plan to withdraw it and file a new distribution
motion. We were informed yesterday by Analytics Consulting, LLC, the Court-appointed Claims
Administrator, that Analytics had made a calculation error on the Recognized Claim amounts for
certain Timely Eligible Claims (ECF No. 90-3) and Late but Otherwise Eligible Claims (ECF No.
90-4). As a result of this calculation error, some of the Recognized Claim amounts in the Motion
will have to be adjusted.

1251 AVENUE OF THE AMERICAS      ●  NEW YORK    ●   NY 10020-1104
TELEPHONE: 212-554-1400 ● www.blbglaw.com ● FACSIMILE: 212-554-1444
                                            93 Filed 07/31/20
             Case 1:16-cv-00520-RA Document 94       07/24/20 Page 2 of 2

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP

   The Honorable Ronnie Abrams, U.S.D.J.
   Southern District of New York
   Page 2

           Analytics has begun the process of performing the new calculations. Once the new
   calculations are finished and have been audited, we will promptly submit a new Motion with the
   corrected calculations.

          Thank you for your attention to this matter.

                                                 Respectfully submitted,




                                                 John Rizio-Hamilton




   cc:    All Counsel of Record         Plaintiff's application to withdraw the motion for disbursement of funds pending at docket entry
                                        88 is granted. The Clerk of Court is respectfully directed to terminate that motion.


                                        SO ORDERED.


                                                     ____________________________________
                                                     Ronnie Abrams, U.S.D.J.
                                                     July 31, 2020
